Citation Nr: 1634066	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  13-00 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of service connection for obstructive sleep apnea and bilateral shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's preexisting right ear hearing loss disability was aggravated by his active service.

2.  The Veteran's left ear hearing loss disability was caused by his active service.

3.  The Veteran's current tinnitus was caused by his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have all been met.  38 U.S.C.A. §§ 1131, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).

2.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus)  between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

      Hearing Loss

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In this case, the record shows that that the Veteran currently has a bilateral hearing disability for VA purposes.  See September 2011 VA examination.  

The Veteran contends that his bilateral hearing loss is related to hazardous noise exposure during his service as an engine mechanic.  In this regard, he has reported unprotected exposure to noise from diesel engines, engine rooms, and steam generators.  See September 2011 VA examination; see also October 2011 statement; January 2012 correspondence.  The Veteran is competent to report noise exposure.  The Board finds that his reports are credible and consistent with his military occupational specialty of engine mechanic in the Navy.  See DD Form 214.  

      1.  Right Ear

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) (2009), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Here, the Veteran's 1971 entrance examination reflects a hearing loss disability in the right ear (40 dB at 4000 Hz).  This shows that the Veteran had a preexisting right ear hearing disability for VA purposes and that it was noted on his entrance examination.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  As such, the Veteran is not entitled to the presumption of soundness as to his right ear.

"If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case [38 U.S.C.A.] section 1153 applies and the burden falls on the veteran to establish aggravation."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Section 1153 provides that a preexisting injury or disease will be considered to have been aggravated by service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

The Veteran's 1978 separation examination shows higher threshold levels at 1000-4000 Hz than the 1971 entrance examination.  This suggests that the Veteran's right ear hearing loss increased during service.  This finding is underscored by the September 2011 VA examiner's indication that the Veteran right hearing loss at the 4000 Hz went from mild at service entrance to moderate at separation.  There is no finding that this was due to the natural progress of his hearing loss.  Therefore, his right ear hearing loss is presumed to have been aggravated by his active service.

Resolving doubt in favor of the Veteran, the Board finds that his preexisting right ear hearing loss was aggravated by his active service.  In sum, service connection for right ear hearing loss is warranted under 38 U.S.C.A. § 1153.

      2.  Left Ear

Auditory thresholds for normal hearing are between 0 and 20 decibels, and higher levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran's left ear hearing was within normal levels at entrance.  His separation examination shows threshold shifts of 5 dB at 2000 Hz and 10 db at 4000 Hz.  

The September 2011 VA examiner opined that the Veteran's current hearing loss is less likely as not related to military noise exposure.  The examiner's opinion was based on a finding that there was no significant threshold shift during service.  

The September 2011 VA opinion did not discuss the Veteran's reports of noise exposure in service and the extent to which the current hearing loss disability could be related to such exposure.  As such, the opinion lacks probative value.

The Veteran had normal left ear hearing at service entrance, that he was exposed to loud noise in service, and that his separation examination shows a threshold shift.  The Board has concluded that his right ear hearing loss was aggravated by service.  It follows that whatever caused the increase in his right ear hearing loss disability during service would have also affected his left ear given that there is no indication that his two ears were exposed to different environments.  Under the facts of this case, the Board finds that it has reasonable doubt as to whether his current left ear hearing loss was caused by his active service.  As it must, the Board resolves this reasonable doubt in the Veteran's favor.  Therefore, service connection for left ear hearing loss has been established.

      Tinnitus

A September 2011 VA examination shows a current complaint of tinnitus, noted to be recurrent (intermittent), not constant.  The Veteran reported onset of tinnitus ten years earlier.  This report places the onset of tinnitus more than 20 years after service.  Based on the reported onset, the examiner opined that the Veteran's tinnitus is less likely as not related to military noise exposure.  Nevertheless, the examiner did note that the tinnitus is as likely as not a symptom associated with the Veteran's hearing loss.  Based on this latter explanation, the Board concludes that service connection for tinnitus is warranted.  


ORDER

Service connection for aggravation of right ear hearing loss is granted.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.

(CONTINUED ON NEXT PAGE)




REMAND

The Veteran submitted a fully developed claim of service connection for a bilateral shoulder disability, hearing loss, and tinnitus in August 2011.  Then, in September 2011, he submitted a supplemental claim of service connection for sleep apnea.

In his August 2011 claim, the Veteran indicated that he was currently receiving treatment for his claimed disabilities at the VA facility in Murfreesboro, Tennessee.  No VA treatment records have been associated with the claims.  There is also no indication that VA has considered such records, tried to obtain them, concluded that they are unavailable, or notified the Veteran about any failure to obtain them.  Furthermore, the October 2011 VA examination for the Veteran's shoulders alludes to treatment records (not included in the claims file) from 2000 and 2009.  As such, there is a strong indication that there are outstanding VA treatment records.  These records must be obtained and associated with the claims file prior to review of the remaining claims on appeal.  

      Sleep Apnea

Private treatment records (received December 2011) show a diagnosis of obstructive sleep apnea.  In an October 2011 statement, the Veteran stated that he has had sleeping problems since service.  He believes that he has had sleep apnea since then, but was not checked for it at the time.  He added that he was exposed to diesel fumes, excess noise, and a large amount of mental pressure during his time on AFDM-7 as a ballast controller with a ship dry docked.  Subsequently, in a January 2012 correspondence, he expressly put forward the theory that his sleep apnea may be related to the mental stress that he experienced while in service.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

In this case, the Veteran has stated that he began to experience sleep difficulties in service.  Further, he has put forward the theory that his currently diagnosed sleep apnea could be related to mental stress that he experienced in service.   He has also alluded to exposure to diesel fumes.  The Board interprets this as an alternate theory of entitlement.  In this regard, the Board notes that the Veteran's military occupational specialty was engine mechanic and, therefore, concedes exposure to diesel fumes.  Based on the above, the Board finds that VA must provide a VA examination to determine the etiology of the Veteran's currently diagnosed obstructive sleep apnea.

      Shoulders

An October 2011 VA examination shows a diagnosis of bilateral shoulder pain status post rotator cuff surgery.  The examination report reflects that the Veteran underwent right shoulder surgery in 2000 and left shoulder surgery in 2010.

The Veteran has stated that he began having shoulder problems in service.  In this regard, he indicated that he was required to do a lot of climbing and heavy lifting.  See January 2012 correspondence.  His service treatment records show treatment for right shoulder pain in May 1972, with the Veteran complaining of popping.  

The October 2011 VA examiner opined that it is less likely than not that the Veteran's right or left rotator cuff injuries were related to the Veteran's in-service shoulder injury.  Per the examiner, the rotator cuff disabilities were most likely due to the effects of aging and/or the rigors of the Veteran's civilian occupation.

The October 2011 VA opinion is inadequate for the following reasons.  To begin with, there is some doubt as to the current nature of the Veteran's claimed bilateral shoulder disability.  While the examination report shows a diagnosis of bilateral shoulder pain, the opinion alludes to earlier x-ray findings of degenerative changes in the Veteran's AC joints, including a November 2009 finding of moderate to severe chronic arthritis of the left AC joint.  Furthermore, the opinion appears to have focused on the rotator cuff injuries that led to the 2000 and 2010 surgeries.  Noticeably, there is no discussion of arthritis or degenerative changes.  Similarly, the opinion focused only on the documented in-service right shoulder injury and did not consider whether the current disability is otherwise related to service.  Significantly, it did not consider the Veteran's lay statement that he started to experience shoulder problems in service and his suggestion that the current bilateral shoulder disability might be related to climbing and heavy lifting in service.  As there are questions about the exact nature of the Veteran's claimed bilateral shoulder disability, the Board finds that a new VA examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include records from the Murfreesboro, Tennessee, VA facility and records of the treatment cited in the October 2011 VA examination.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Should there be an indication that the Veteran has received any private treatment for his claimed disabilities (other than the one previously identified and already accounted for), ask him to identify, and authorize the release of, any outstanding medical records.  Efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  All records received must be associated with the claims file.

3.  Thereafter, schedule the Veteran for VA examination to (a) determine the nature and etiology of his claimed bilateral shoulder disability and (b) determine the etiology of his currently diagnosed obstructive sleep apnea.  Review of the claims file should be noted in the examiner's report. 

The examiner should respond to the following:

(a)  For the claimed bilateral shoulder disability:

(i)  Identify any current bilateral shoulder disabilities, to include arthritis.

(ii)  Provide a medical opinion as to whether it is at least as likely as not (probability of 50 percent or more) that any currently diagnosed shoulder disability had onset during service or was caused by an event, injury, or disease that occurred during service.  Please consider and discuss the Veteran's lay statement that he began to experience shoulder issues in service and his contention that his current shoulder disability might be related to climbing and heavy lifting in service.  Please also note that service treatment records show treatment for complaints of right shoulder pain and popping.

(b)  For sleep apnea:

(i)  Provide a medical opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's currently diagnosed sleep apnea had onset during his active service or was caused by an event, injury, or disease that occurred during his active service.  Please consider and discuss the Veteran's lay statement that he began to experience sleep difficulties in service and his contentions that his sleep apnea could be related to mental stress experienced in service or in-service exposure to diesel fumes.

The examiner must explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

4.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


